 

 

UNK€G States Uisincé
Southem Bicttict of Tool!

 
 

United States. District Court

SOUTHERN DISTRICT OF TEXAS David J. Bradiay, Cleric
McALLEN DIVISION

UNITED STATES OF AMERICA

 

DEC - & 2019

 

 

Vv. CRIMINAL COMPLAINT
Ruben Ubaldo Villalon PRINCIPAL United States Case Number:
YOB: 1993 M-19-21773 -M

(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 12/04/2019 in Starr County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

 

knowing or in reckless disregard of the fact that Jorge Alberto Buenrostro-Altamira, citizen and national of
Mexico, along with four (4) other undocumented aliens, for a total of five (5), who had entered the United States
in violation of law, did knowingly transport, or move or attempt to transport said aliens in furtherance of such
violation of law within the United States, that is, from a location near Rio Grande City, Texas to the point of a
arrest near Sullivan City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

 

On December 4, 2019, at approximately 4:30pm, a Border Patrol Agent observed five subjects emerge from a brushy
area along Highway 83 and enter a silver Jeep Cherokee which had stopped on the shoulder area near La Grulla, Texas.
The area in which the subjects entered the Cherokee is frequently utilized for alien and narcotic smuggling and known
as “The Big Tree.”

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [x]Yes |__|No

Agnoved ASA Mh zee

Dr G/l G Signgtdfe-of Compiain

Miskel Gonz Border Patrol Agent

 

 

 

 

Sworn to before me and subscribed in my presence, . Printed Name of Complainant
12/6/2019 B. aur at McAllen, Texas
Date City and State

Peter E. Ormsby _U. S. Magistrate Judge lez: a AF

Name and Title of Judicial Officer e Signature of Judicial Officer
 

Case 7:20-- ORITER STATES BISTRIGPEBURTSS Pave 201 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS ©

ATTACHMENT TO CRIMINAL COMPLAINT:

m-19- 2999

RE: Ruben Ubaldo Villalon A213 302 315

CONTINUATION:

Due to the agent’s prior experience and observations, he suspected the subjects were undocumented
aliens and were attempting to avoid detection. The agent immediately notified surrounding agents in an
effort to conduct a vehicle stop to conduct an immigration inspection of the occupants. A camera
operator was able to identify the location of the Cherokee and monitor its direction of travel. The
Cherokee travelled north from Highway 83 on a dirt road (Pipeline Rd) and turned on to another road
which led to a residential area. The Cherokee then drove into a property and immediately drove out and
back towards Pipeline Rd. The camera operator did not see any subjects exit the Cherokee at that time.

The camera operator then informed agents the Cherokee had broken through a fence of a private
property. The Cherokee was then observed travelling back towards Pipeline Rd. and drove past the agent
at a high rate of speed. A few moments later, a Trooper from the Department of Public Safety (DPS)
conducted a traffic stop on the Cherokee and issued the driver a citation for speeding and disregarding a
stop sign. The driver was then interviewed by agents and identified as Ruben Ubaldo Villalon and claimed
to be a United States citizen.

Since Villalon was apprehended by himself, agents suspected the five subjects had been dropped of where
the property damage had occurred. Agents proceeded to that area and after a brief search, a total of 5
subjects were apprehended. All of the five subjects were interviewed by Agents and found to be illegally
present in the United States. Villalon and the five subjects were taken into Border Patrol custody and
transported for case processing. No injuries were reported by any of the subjects.

Principal Statement:

Ruben Ubaldo Villalon was read his Miranda Rights and agreed to provide a statement without the
presence of an attorney. The following information was obtained from his interview.

Villalon claimed to be a United States citizen. He stated he purchased a Jeep Cherokee on Craig’s List for
$500. Villalon coordinated payment with a subject at a car wash in the morning of the event (12/05/19)
and was offered money in exchange for picking up the undocumented aliens. Villalon admitted he was to
be paid $80 per alien in which he transported.

Material Witness Statement:

Jorge Alberto Buenrostro-Altamira was read his Miranda Rights and agreed to provide a statement without
the presence of an attorney. The following information was obtained from his interview.

Buenrostro-Altamira claimed to be a citizen of Mexico. He further stated he made arrangements with an
unknown subject and paid $1,500 to be smuggled to Donna, Texas. Buenrostro-Altamira he and four other
subjects made an illegal entry and given instructions to walk north along a brush line. Buenrostro-Altamira
stated they were being guided by a foot guide who was giving them instructions. Buenrosto-Altamira then
stated once they arrived to a paved road a Jeep Cherokee showed up and the driver yelled at them to get
in, Buenrostro-Altamira sat in the front passenger seat. Buenrostro-Altamira further stated the driver was
driving at a high rate of speed and he was scared since no one was chasing them. The driver then crashed
into a gate and stopped and yelled at them to get out. Buenrostro-Altamira identified Ruben Ubaldo
Villalon through a photo lineup as the driver of the Jeep Cherokee. ~

Page 2
